DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16, 18-24, 29 and 31-35 are pending in this application and were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/14/2022 has been entered.





The rejections of Claims 16 and 29 and their dependent Claims 18-24 and 31-35 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention have been withdrawn due to the Applicant’s amendments to the claims filed 08/14/2022.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-24, 29 and 31-35 are rejected under 35 U.S.C. § 103 as
being unpatentable over Tobey et al. (US 2014/0273123 A1), in view of Simpson et al. (US 9,624,512 B2) and Baez et al. (2011), and further in view of Forster et al. (US 2009/0275787 A1), all of record.





Tobey et al. teaches a method of producing alcohol (propanol)/acid (propionate),
comprising contacting in a single reaction vessel (Figs. 1 and 4) comprising at least one
(thus reading on a single species of) propionogen (C3) with carbon dioxide and an
aqueous medium comprising ethanol and acetate ((Pg. 10, Claim 1 and Fig. 1 and Pg.
7, Paragraph [0065] and Pg. 8, Paragraph [0079);
wherein concentrations between 1-10 g/L of ethanol, acetate or combinations thereof are fed to the media continuously (thus overlapping the claimed acetate concentration ranges of 1-10 g/L) (Pg. 7, Paragraph [0065]);
wherein the ethanol and acetate are produced exogenously (Pg. 10, Claim 1);
and wherein the propionogen is Clostridium neopropionicum (Pg. 10, Claim 7).

Tobey et al. does not teach a method wherein the acetate concentration in the aqueous medium is measured during the time of contact and adjusting the measured concentration of acetate to the maintained concentration by adding acetate into the medium, as required by independent Claims 16 and 29.

Simpson et al. teaches a bacterial fermentation process for the production of alcohol and/or acid (Abstract), wherein the amount of substrate consumed can be monitored continuously or at discrete time points as desired, using any means known in the art, such as gas chromatography, mass spectroscopy, GC/MS and inline sensors (Column 18, Lines 65-67 and Column 19, Lines 1-12) and;

wherein the reaction conditions, such as substrate supply can be adjusted to attain and/or maintain desirable conditions for fermentation (Column 19, Lines 48-59).

Baez et al. teaches a bacterial alcohol fermentation process wherein the substrate (acetate) concentration was determined/measured by HPLC (Pg. 1683, Column 2, Lines 14-16).

Forster et al. teaches an alcohol fermentation process wherein acetate substrate may be added in a fed-batch or continuous manner to the bioreactor to achieve a concentration of acetate in the range of 1g/L to about 10 g/L of fermentation broth and to maintain the concentration of acetate in the bioreactor within such a range (Pgs. 5-6, Paragraph [0093]).











It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Tobey et al. of producing
alcohol (propanol)/acid (propionate) in a fermentation reaction requiring acetate as a
substrate, with the teachings of Simpson et al., Baez et al. and Forster et al. whom taught the measurement or addition of substrate (acetate) to be within 1-10g/L in a bacterial fermentation process for producing alcohol and/or acid, because this is no more than the application of a known technique (measurement of substrate used in a bacterial fermentation process for alcohol and/or acid and addition of substrate to the fermentation broth) to a known method (bacterial fermentation process for alcohol and/or acid) ready for improvement to yield predictable results (substrate amount used in fermentation process monitored and added to maintain a desired concentration thereof).  Those of ordinary skill in the art would have been motivated to make this modification in order to assess how much acetate substrate was used in the
fermentation process so that concentration adjustment/additions could be made to maintain desirable conditions for fermentation.  There would have been a reasonable
expectation of success in making this modification because all of the references are
reasonably drawn to the same field of endeavor, that is, bacteria fermentation processes to produce desired alcohol and/or acid products.




With regard to the limitations of independent Claims 16 and 29, drawn to the initial concentration of acetate in the aqueous medium being at least 1g/L and the maintained acetate concentration in the aqueous medium being 1g/L to 10g/L, it would be inherent in the method of Tobey et al. that the amount of acetate in the aqueous medium delivered to the propionogen would initially be and also maintained at a concentration of 1 g/L because the prior art teaches that acetate is continuously (thus initially and throughout) fed into an aqueous medium which initially cultures a C3-fixing propionogen wherein the concentration is between 1-10 g/L (thus overlapping all of the claimed concentrations) before contacting with a C1-homoacetogen fermenter.  As evidenced by Figure 1 of Tobey et al., the C1-homoacetogen also produces ethanol and acetate, at least the acetate of which is provided to the propionogen fermenter, which as discussed above, already has a concentration of between 1-10 g/L.

If the method of Tobey et al. does not inherently perform the method of producing propanol and/or propionic acid, wherein the acetate is initially at and maintained at the claimed amounts or ranges as set forth in independent Claims 16 and 29, it would have been obvious to one of ordinary skill in the art before the effective filing date on the instant invention to modify the composition of Tobey et al. of a symbiotic fermentation system wherein propionogens are cultured in a fermenter continuously fed with an aqueous medium containing 1-10 g/L acetate prior to connection to a homoacetogen containing fermenter so that the concentration of the acetate is maintained within the claimed amounts/ranges because the Tobey et al. reference teaches that this is a desirable range of acetate substrate in a fermentation medium for propionogens.
The Forster et al. reference further teaches the acetate substrate may be added to the bioreactor to achieve a concentration of acetate in the range of approximately 1 g/L to approximately 10 g/L of fermentation broth, and in a preferred embodiment, the substrate comprising acetate is added in a fed-batch or continuous manner so as to maintain a concentration of acetate in the bioreactor within such a range (Pgs. 5-6, Paragraph [0093]).  This added concentration of acetate would serve to supplement the amount of acetate already in the medium to be within the desired range, which is otherwise subject to fluctuation through either production or consumption of acetate during the fermentation.  Those of ordinary skill in the art before the effective filing date on the instant invention would have been motivated to make this modification in order to obtain an effective propionogen composition containing the requisite concentration of necessary substrate to produce the desired products.  There would have been a reasonable expectation of success in making this modification because the reference teaches the desired concentration of acetate to be used in a microbial fermentation to produce alcohol and/or acid, as well as the addition thereof in a fed-batch or continuous manner so as to maintain a concentration of acetate in the bioreactor within such a range.

With regard to Claims 18, 19, 24 and 31, Tobey et al. teaches the propionogen is Clostridium neopropionicum (Pg. 10, Claim 7).

With regard to Claim 23 and 34, Tobey et al. teaches the ethanol and acetate are produced exogenously (Pg. 10, Claim 1).
With regard to the limitations of Claims 20-22, 29, 32, 33 and 35 (drawn to the initial concentration of acetate in the aqueous medium of at least 1g/L and the maintained acetate concentration in the aqueous medium of:  1g/L to 10g/L, between 1g/L to 5 g/L, between 1.5 g/L to 7 g/L, about 2 g/L, it would be inherent in the method of Tobey et al. that the amount of acetate in the aqueous medium delivered to the propionogen would initially be and also maintained at a concentration of 1 g/L because the prior art teaches that acetate is continuously (thus initially and throughout) fed into an aqueous medium which initially cultures a C3-fixing propionogen wherein the concentration is between 1-10 g/L (thus overlapping all of the claimed concentrations) before contacting with a C1-homoacetogen fermenter.  As evidenced by Figure 1 of Tobey et al., the C1-homoacetogen also produces ethanol and acetate, at least the acetate of which is provided to the propionogen fermenter, which as discussed above already has a concentration of between 1-10 g/L.










With regard to the limitation of Claim 29, (drawn to the effect of increasing the
proportion of ethanol converted to propanol and/or propionic acid based on the
maintenance of the concentration of acetate in the aqueous medium of 1 g/L), it would
be inherent in the method of Tobey et al. that the amount of acetate in the aqueous
medium would initially be, as well as maintained at, a concentration of 1-10 g/L
(therefore increasing the proportion of ethanol converted to propanol and/or propionic
acid by the propionogen) because the prior art teaches that acetate is continuously fed
into an aqueous medium which cultures a C3-fixing propionogen wherein the
concentration is between 1-10 g/L before connection with a C1-fixing homoacetogen
fermenter.  Therefore, if the initial concentration in the C3-propionogen aqueous
medium is between 1-10 g/L before connection with the homoacetogen aqueous
medium, the acetate concentration would remain at 1-10 g/L as claimed and the effect
of increasing the proportion of ethanol converted to propanol and/or propionic acid by
the propionogen would be inherent in the method of the prior art as the claimed method
performs the same method steps using the same components as claimed and would be
expected to have the same properties and characteristics.

Response to Arguments

Applicant’s arguments, see Remarks, filed 08/14/2022, with respect to the rejections of Claims 16 and 29 and their dependent Claims 18-24 and 31-35 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's arguments filed 08/14/2022 with respect to the rejection of Claims 16, 18-24, 29 and 31-35 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 

The Applicant argues that Tobey teaches the continuous addition of ethanol, acetate and/or combination thereof to the fermentation medium at 1-10g/L for the initial growth period of the C3-propionogen, and subsequently paired symbiotically with the C1-homoacetogen wherein propanol/propionic acid are produced, there is no mention of the concentration of acetate present (Remarks, Pg. 6, Lines 18-22).

This is not found to be persuasive for the following reasons, Tobey teaches that acetate and/or ethanol are initially present (by addition thereof) in the C-3 propionogen fermentation medium at a concentration of 1-10g/L before pairing with the C-1 homoacetogen. After said pairing, exogenous acetate and/or ethanol is produced by the C1-homoacetogens and provided to the C-3 propionogen fermentation medium (Fig. 1 and Pg. 3, Paragraph [0030]).  While it is true that Tobey et al. does not indicate the concentration of acetate present in the C-3 propionogen fermentation medium after the symbiotic pairing, Forster et al. provides a teaching of an alcohol fermentation process wherein acetate substrate may be added to the bioreactor to achieve a concentration of acetate in the range of 1g/L to about 10 g/L of fermentation broth in a fed-batch or continuous manner to maintain the concentration of acetate in the bioreactor within such a range.  
Thus, there is a basis in the prior art for maintenance of acetate substrate levels in the C-3 propionogen fermentation medium by addition of acetate (such as through manual addition or the production thereof by C-1 homoacetogen and provision thereof in the C1-homoacetogen medium provided to the C-3 propionogen) within the claimed concentration range.

The Applicant cites Examples 3, 4 and 5 of Tobey as being directed to fermentation processes wherein there is no addition of acetate in the fermenter for the production of propanol/propionic acid by the propionogen C. neopropionicum.  Applicant asserts that even if acetate were inherently present and produced in the growth medium of the C3-propionogen, the initial amount of acetate is not provided.  Applicant opines that Tobey appears to regard the concentration to be of little importance since the only concentration of ethanol is provided in the examples (Remarks, Pg. 6, Lines 22-29).

This is not found to be persuasive for the following reasons, the disclosure of the Tobey reference is not limited to the disclosed examples therein and does not preclude rejection based over the prior art’s broader disclosure.  See MPEP 2123, I and II.  As discussed above, Tobey teaches that acetate and/or ethanol are initially present (by addition thereof) in the C-3 propionogen fermentation medium at a concentration of 1-10g/L before pairing with the C-1 homoacetogen.  See Pg. 7, Paragraph [0065].


The Applicant argues that in Example 6 at Pg. 10, Paragraph [0098] of Tobey, fermentation medium from C1-homoacetogen is fed to a second fermenter with the C3-propionogen wherein product acetic acid concentration is 14.15 g/L.  Applicant concludes that the acetic acid concentration is therefore higher than the claimed range of acetate.  Applicant notes that this suggests that Tobey does not regard maintaining acetate concentration in the claimed range or recognize the advantages of doing so  (Remarks, Pg. 6, Lines 29-36 and Pg. 7, Lines 1-8).

In response to Applicant's argument that Tobey et al. does not recognize the advantage of controlling acetate levels or recognize the advantage of controlling acetate concentration of 1-10 g/L in the medium in production of propionate and/or propanol, the fact that Applicant has recognized other advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  With regard to Example 6, Paragraph [0098] of Tobey, the teaching cited by Applicant is drawn solely to the products of the C1-homoacetogen fermentation process and say nothing about the products of the C3-propionogen fermentation, contrary to Applicant’s assertion.




The Applicant argues that in Paragraph [0090] of Tobey, the examples confirm that co-culture of homoacetogen and propionogen can produce propanol at a significant yield.  However, the reference does not mention acetate and the importance of acetate in increasing production of propanol and propionic acid from ethanol (Remarks, Pg. 7, Lines 9-13).

This is not found to be persuasive for the following reasons, as discussed above, the disclosure of the Tobey reference is not limited to the disclosed examples therein and does not preclude rejection based over the prior art’s broader disclosure.  See MPEP 2123, I and II.  As discussed above, Tobey teaches that acetate and/or ethanol are initially present (by addition thereof) in the C-3 propionogen fermentation medium at a concentration of 1-10g/L before pairing with the C-1 homoacetogen and the symbiotic production of propanol and/or propionate from those substrates.  See Pg. 7, Paragraph [0065] and Fig. 1.  There is no requirement in a finding of obviousness that the prior art recognize the importance in increasing production of propanol and propionic acid from ethanol.

The Applicant argues that Simpson and Baez are drawn to general methods used to measure substrate concentration, such as acetate, in a fermentation medium. Applicant asserts that neither reference disclose the effect of measuring and maintaining the concentration of acetate throughout a process or recognize any relationship between specific acetate levels and product selectivity.
  Applicant notes that Tobey does not recognize the importance of acetate concentration to the yield of propanol/propionic acid from ethanol and therefore the ordinary artisan would have no reason to combine Tobey with Simpson and Baez and at most would measure the concentration of ethanol and/or propanol as taught by Tobey  (Remarks, Pg. 7, Lines 14-21).

This is not found to be persuasive for the following reasons, as discussed above, Simpson et al. was cited for its teaching of a bacterial fermentation process for the production of alcohol and/or acid (Abstract), wherein the amount of substrate consumed can be monitored/measured continuously (therefore throughout a process) or at discrete time points as desired, using any means known in the art, such as gas chromatography, mass spectroscopy, GC/MS and inline sensors (Column 18, Lines 65-67 and Column 19, Lines 1-12) and; wherein the reaction conditions, such as substrate supply can be adjusted to attain and/or maintain desirable conditions for fermentation (Column 19, Lines 48-59). Baez et al. was cited for its teaching of a bacterial alcohol fermentation process wherein the substrate (acetate) concentration was determined/measured by HPLC (Pg. 1683, Column 2, Lines 14-16).  The Forster et al. reference further teaches the acetate substrate may be added to the bioreactor to achieve a concentration of acetate in the range of approximately 1 g/L to approximately 10 g/L of fermentation broth, and in a preferred embodiment, the substrate comprising acetate is added in a fed-batch or continuous manner so as to maintain a concentration of acetate in the bioreactor within such a range (Pgs. 5-6, Paragraph [0093]).  
This added concentration of acetate would serve to supplement the amount of acetate already in the medium to be within the desired range, which is otherwise subject to fluctuation through either production or consumption of acetate during the fermentation.  Those of ordinary skill in the art before the effective filing date on the instant invention would have been motivated to make this modification in order to obtain an effective propionogen composition containing the requisite concentration of necessary substrate to produce the desired products.  There is no requirement in a finding of obviousness that the prior art recognize the importance in increasing production of propanol and propionic acid from ethanol.

The Applicant argues that the adjustment of acetate levels is not inherent as making an adjustment to acetate concentration during a production process is a choice and is not a necessary consequence of the process (Remarks, Pg. 7, Lines 22-27).

This is not found to be persuasive for the following reasons, the instant claims require the addition of acetate to the medium.  Similarly, it would be inherent in the method of Tobey et al. that the amount of acetate in the aqueous medium delivered to the propionogen would initially be and also maintained at a concentration of 1 g/L because the prior art teaches that acetate is continuously (thus initially and throughout) fed into an aqueous medium which initially cultures a C3-fixing propionogen wherein the concentration is between 1-10 g/L (thus overlapping all of the claimed concentrations) before contacting with a C1-homoacetogen fermenter.  
As evidenced by Figure 1 of Tobey et al., the C1-homoacetogen also produces ethanol and acetate, at least the acetate of which is provided to the propionogen fermenter, which as discussed above, already has a concentration of between 1-10 g/L.  If Tobey et al. does not inherently perform an adjustment of acetate levels, doing so would have been obvious for the reasoning provided in the above rejection.

The Applicant argues that Examiner’s finding that maintaining acetate levels within the claimed range improves process selectivity and reduces by-products is a mere recognition of advantages flowing naturally from the prior art is rebutted by the lack of suggestion in the prior art that acetate levels should be adjusted and maintained to be within a certain range.  Applicant asserts that their discovery is that doing so results in a better process than the prior art (Remarks, Pg. 7, Lines 28-29 and Pg. 8, Lines 1-6).

This is not found to be persuasive for the following reasons, the prior art clearly recognizes the adjustment of substrate (acetate) levels and the maintenance thereof in an alcohol fermentation process.  Simpson et al. teaches a bacterial fermentation process for the production of alcohol and/or acid (Abstract), wherein the reaction conditions, such as substrate supply can be adjusted to attain and/or maintain desirable conditions for fermentation (Column 19, Lines 48-59).


Forster et al. teaches an alcohol fermentation process wherein acetate substrate may be added to the bioreactor to achieve a concentration of acetate in the range of 1g/L to about 10 g/L of fermentation broth in a fed-batch or continuous manner to maintain the concentration of acetate in the bioreactor within such a range (Pgs. 5-6, Paragraph [0093]).  Therefore, the Examiner maintains that the Applicant’s discovery of the advantage of doing so is mere recognition of advantages flowing naturally from the teachings of the prior art.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        12/01/2022